Citation Nr: 1028587	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  09-19 693	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for L4-5 
disc disease with an old compression fracture, postoperative.  


ATTORNEY FOR THE BOARD

L. J. N. Driever




INTRODUCTION

The Veteran had active service from May 1970 to August 1976.  

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of a October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  This decision separately granted service connection 
for radiculopathy of both lower extremities, but the assigned 
ratings were not addressed in the May 2008 Notice of Disagreement 
and are not considered to be on appeal at the present time.

The Veteran's appeal initially included a claim of entitlement to 
a total disability evaluation based on individual 
unemployability.  However, by Decision Review Officer decision 
dated April 2010, the RO granted this claim.  It is thus not now 
before the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's low back disability manifests primarily as 
severe limitation of motion with pain, increased during flare-
ups, involves severe, multi-level degenerative disease and 
bilateral radiculopathy, the latter of which is separately 
service connected, and causes incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

2.  The rating criteria reasonably describe the level of severity 
and symptomatology of the Veteran's low back disability. 


 



CONCLUSION OF LAW

The criteria for entitlement to a 60 percent evaluation for L4-5 
disc disease with an old compression fracture, postoperative, are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA and its implementing regulations provide that VA is to 
notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously provided 
to the Secretary that is necessary to substantiate a claim.  As 
part of the notice, VA is to specifically inform the claimant and 
his representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA will 
attempt to obtain on the claimant's behalf.  VA is also to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim, but such assistance is not required if there is no 
reasonable possibility that it would aid in substantiating the 
claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b), (c) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure compliance with the provisions of the 
VCAA, when applicable.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA is applicable in this case and, as 
explained below, VA satisfied the requirements thereof by 
providing the Veteran adequate notice and assistance with regard 
to his claim.  The Board's decision to proceed in adjudicating it 
does not, therefore, prejudice the Veteran in the disposition 
thereof.  Bernard v. Brown, Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 119-20 (2004).  Where notice was not mandated at the time of 
the initial decision, it is not error to provide remedial notice 
after such initial decision.  Id. at 120, 122-24.  These notice 
requirements apply to all five elements of a service connection 
claim, including: (1) veteran status; (2) existence of 
disability; (3) a connection between service and disability; (4) 
degree of disability; and (5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The RO provided the Veteran VCAA notice on his claim by letters 
dated March 2006, July 2006 and June 2008.  The timing of such 
notice, considered collectively, does not reflect compliance with 
the requirements of the law as found by the Court in Pelegrini 
II.  However, the RO cured this timing deficiency by 
readjudicating the claim in a supplemental statement of the case 
issued in April 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).

In these letters, the RO acknowledged the Veteran's claim, 
notified him of the evidence needed to substantiate that claim, 
identified the type of evidence that would best do so, notified 
him of VA's duty to assist and indicated that it was developing 
his claim pursuant to that duty.  The RO also provided the 
Veteran all necessary information on disability ratings and 
effective dates.  In addition, the RO identified the evidence it 
had received in support of the Veteran's claim and the evidence 
it was responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the Veteran in obtaining all 
outstanding evidence provided he identified the source(s) 
thereof, but that, ultimately, it was his responsibility to 
ensure VA's receipt of all requested evidence.  The RO advised 
the Veteran to sign the enclosed forms authorizing the release of 
his treatment records if he wished VA to obtain them on his 
behalf.



B.  Duty to Assist

The RO made reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and 
associated with the claims file all evidence the Veteran 
identified as being pertinent to his claim, including service and 
post-service treatment records and information from the Social 
Security Administration (SSA).  The RO also conducted medical 
inquiry in support of the claim by affording the Veteran VA 
examinations, during which examiners discussed the severity of 
his low back disability.

In written statements dated in January 2007, June 2007 and May 
2008, the Veteran questioned the VA examiners' interpretations of 
his comments regarding the severity of his low back disability.  
He argued that the reports of the VA examinations contain 
inaccurate statements and explains in detail the nature of the 
inaccuracies.  He also argued that the reports omit much 
information he provided the examiners, particularly with regard 
to the nature and frequency of flare-ups of back pain and 
associated incapacitating episodes.  

The Board acknowledges the Veteran's statements regarding the 
adequacy of the VA examinations, which could be construed as a 
request for another examination.  It does not, however, believe 
that additional medical information is needed to decide this 
claim.  Rather, the Board accepts as credible the Veteran's 
description of the severity of his low back disability and 
considers this information in conjunction with the VA examination 
reports in deciding this claim favorably.

II.  Analysis

The Veteran contends that, since the 1990s, his low back 
disability has significantly worsened.  Allegedly, he now 
experiences more frequent and intense episodes of pain that last 
from one week to two months and necessitate the use of pain 
medication, the administration of steroid injections and 
confinement to bed or limited activity.  The Veteran asserts 
that, despite this treatment, he still has pain that limits his 
ability to engage in daily activities such as walking up and down 
stairs, twisting and bending, pursue leisure activities, and 
work.  The Veteran points out that SSA has found him to be 
totally disabled based solely on his low back disability and 
that, consequently, VA should too do so.  He asks VA to consider 
his entitlement to an increased evaluation for his low back 
disability on schedular and extraschedular bases.

A.  Schedular

Disability evaluations are determined by evaluating the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions of 
daily life, including employment, by comparing his symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower evaluation 
will be assigned.  38 C.F.R. § 4.7 (2009).

In claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, in such cases, when the factual findings show distinct 
time periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).

A disability may require re-evaluation in accordance with changes 
in a veteran's condition.  In determining the level of current 
impairment, it is thus essential that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  The 
examination on which an evaluation is based must adequately 
portray the anatomical damage, and the functional loss, with 
respect to all of these elements.   The functional loss may be 
due to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion and a part that 
becomes painful on use must be regarded as seriously disabled. A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. §§ 
4.40, 4.45 (2009).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: less 
movement than normal; more movement than normal; weakened 
movement; excess fatigability; incoordination, impaired ability 
to execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  38 C.F.R. § 4.45; 
see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) (holding 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability and that, if the service-
connected disability involves a joint rated based on limitation 
of motion, adequate consideration must be given to functional 
loss due to pain under 38 C.F.R. § 4.40, and functional loss due 
to weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45).  Painful, unstable, or maligned 
joints due to healed injury are entitled to at least the minimum 
compensable evaluation for the joint. 38 C.F.R. § 4.59 (2009).

In this case, the RO has evaluated the Veteran's low back 
disability as 40 percent disabling pursuant to DC 5243, which 
govern ratings of intervertebral disc syndrome.  All diseases and 
injuries of the spine other than intervertebral disc syndrome are 
to be evaluated under the general rating formula.  Intervertebral 
disc syndrome (preoperatively or postoperatively) is to be rated 
either under the general rating formula or under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 
4.71a, DC 5235-5243 (2009).

According to the general rating formula, a 40 percent evaluation 
is to be assigned for unfavorable ankylosis of the entire 
cervical spine; or forward flexion of the thoracolumbar spine to 
30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is to be assigned 
for unfavorable ankylosis of the entire thoracolumbar spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) 
(Aug. 27, 2003).

Associated objective neurological abnormalities, including but 
not limited to bowel or bladder impairment, are to be evaluated 
separately under an appropriate DC.  68 Fed. Reg. 51,443, Note 
(1) (Aug. 27, 2003).

Intervertebral disc syndrome (preoperatively or postoperatively) 
is to be evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  A 
40 percent evaluation is to be assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 12 
months.  A 60 evaluation is to be assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  38 
C.F.R. § 4.71a, DC 5293 (2009).

Normal forward flexion of the thoracolumbar spine is zero to 90 
degrees.  Normal extension of the thoracolumbar spine is zero to 
30 degrees.  Normal left and right lateral flexion of the 
thoracolumbar spine is zero to 30 degrees, and normal left and 
right lateral rotation of the thoracolumbar spine is zero to 30 
degrees.  38 C.F.R. 
§ 4.71a, Note 2 (2009).

Based on these criteria, the evidence in this case establishes 
that the Veteran's low back disability picture more nearly 
approximates the criteria for an increased evaluation.  This 
disability has worsened over the years, as alleged, manifests 
primarily as severe limitation of motion with pain, increased 
during flare-ups, involves severe, multi-level degenerative 
disease and bilateral radiculopathy, the latter of which is 
separately service connected, and causes incapacitating episodes 
having a total duration of at least 6 weeks during the past 12 
months.  

In 2005 and 2006, during VA and private outpatient treatment 
visits, the Veteran reported that he had been falling frequently 
secondary to his low back disability, felt off balance and had 
difficulty walking.  Medical professionals noted that the Veteran 
used a cane.  They confirmed low back pain, characterized the 
disability as stable, indicated that it involved multi-level 
degenerative disc disease, and prescribed anti-inflammatory 
muscle relaxers.  Testing confirmed a worsening of the low back 
abnormalities.  

Effective May 2005, SSA found the Veteran totally disabled 
primarily due to neuropathy of the lower extremities and 
secondarily to spinal disc disorders affecting the lumbar and 
cervical spine.  The records upon which SSA relied in making this 
determination indicate that the Veteran ambulated with the use of 
a cane.

In August 2006, the Veteran's employer, Dewberry, terminated the 
Veteran's employment per the company's leave policies, which 
provided a maximum leave period of six months.  The Corporate 
Director indicated that the Veteran would continue to receive 
long-term disability benefits from Reliance Standard, but no 
further employment benefits from Dewberry.

In May 2006 and June 2007, a physician at the Virginia Spine 
Institute noted significant, progressive difficulties with 
ambulation.  The Veteran reported that most of his symptoms were 
in his lower extremities, not his back, but that his ability to 
flex and extend was limited by a concern for his ability to 
balance.  The physician indicated that testing showed multiple 
nerve roots and nerves deteriorating, which in turn indicated 
that the insulating properties of the nerves were not functioning 
well, resulting in imbalance.  He administered another steroid 
injection and prescribed anti-inflammatory medication and a 
muscle relaxant.  After reviewing the Veteran's military and VA 
records, he opined that the 40 percent evaluation assigned the 
Veteran's low back disability was low.  The physician pointed out 
that the Veteran had no ability to work in his former occupation, 
had difficulty performing activities of daily living secondary to 
imbalance and chronic pain, and will require intermittent 
injection therapy for the rest of his life.  

During a VA examination conducted in September 2006, the Veteran 
used a cane and reported radiating low back pain exacerbated by 
prolonged walking, standing, bending and twisting, numbness in 
the left leg, flare-ups once monthly, lasting up to two days, 
during which his pain worsened and became debilitating, and an 
inability to walk for longer than 45 minutes or to stand for 
longer than a few minutes.  He indicated that he had been 
incapacitated for 30 days during the year secondary to his back, 
but that a physician had not hospitalized him or prescribed bed 
rest.  He further indicated that he had stopped working in June 
2003 due to back problems.  

The examiner noted flattening of the Veteran's spinal curvature, 
mild tenderness on palpation of the mid spine, a positive 
straight leg raising on the right, forward flexion to 30 degrees 
with pain, extension from 0 to 20 degrees with pain, left lateral 
flexion to 20 degrees with pain, right lateral flexion to 25 
degrees with pain, left lateral rotation to 25 degrees with 
tightness, and right lateral rotation to 25 degrees with pain, 
increased pain, stiffness and fatigue on repetitive motion, and a 
slow and antalgic gait.  Magnetic resonance imaging showed 
significant multi-level degenerative disc disease.   

During a VA examination conducted in September 2007, the Veteran 
reported involuntary bowel movements with mild fecal leakage, 
which the examiner noted was unrelated to the low back 
disability, constant, sharp, stabbing, radiating back pain, and 
severe flare-ups of such pain every one to two months, lasting 
three to seven days and necessitating rest (total of 40 days 
during last year).  On this date, the Veteran used a cane. 

The examiner noted a stooped posture, guarding, a wide-based, 
antalgic gait, pain on motion, tenderness, flattening of the 
spinal curvature, forward flexion from 0 to 30 degrees with pain, 
extension from 0 to 15 degrees with pain, left lateral flexion to 
20 degrees with pain, right lateral flexion to 20 degrees with 
pain, left lateral rotation to 15 degrees with pain, and right 
lateral rotation to 15 degrees with pain.  Magnetic resonance 
imaging confirmed significant multi-level degenerative disc 
disease.  The examiner concluded that the Veteran's lumbar spine 
pain, limitation of motion and radiculopathy rendered the Veteran 
at least as likely as not unable to retain gainful employment, 
physical or sedentary.   

During a VA examination conducted in April 2010, the Veteran 
reported a progression of disabling symptoms, including pain, 
stiffness and limitation of motion, flare-ups of pain weekly 
lasting one to two days, an inability to walk more than a few 
yards, a need to use a cane, and incapacitating episodes totaling 
14 weeks during the last 12 months.  

The examiner noted that the Veteran assumed a slight flexed 
position, had a slow, unsteady, antalgic gait, spasm, guarding, 
pain on motion, tenderness, weakness, forward flexion from 0 to 
30 degrees with pain, extension from 0 to 5 degrees with pain, 
left lateral flexion from 0 to 10 degrees with pain, right 
lateral flexion from 0 to 10 degrees with pain, left lateral 
rotation from 0 to 15 degrees with pain, and right lateral 
rotation from 0 to 15 degrees with pain.  Magnetic resonance 
imaging confirmed significant multi-level degenerative disc 
disease.  The examiner characterized the limitation of motion of 
the lumbar spine and radiculopathy as severe and the disc disease 
as severe.  He noted that the Veteran's mobility and ability to 
sit for prolonged periods were significantly restricted due to 
pain.  See 38 C.F.R. §§ 4.40, 4.45.  He concluded that the 
Veteran's potential for employment was extremely low due to 
service-connected disabilities, age, education, the economy and 
work experience (often considered overqualified for the minor 
jobs for which he applied).  He indicated that the Veteran was 
unable to be employed even in a sedentary capacity.  

Based on the 2006 and 2007 reports of the physician at VA Spine 
Institute, outpatient treatment records and VA examination 
reports dated since 2006, and the Veteran's credible comments 
during the course of this appeal, the Board finds that the 
Veteran has had incapacitating episodes of low back symptoms 
having a total duration of at least six weeks during the past 12 
months.  A low back disability that is this severe and involves 
intervertebral disc syndrome warrants the assignment of a 60 
percent evaluation under the Formula For Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes (Diagnostic Code 
5243).  This rating is assigned for the entire pendency of the 
appellate period and is not to be "staged" under Hart because 
of the essentially consistent degree of severity of the Veteran's 
disability during this period.

A schedular evaluation in excess of 60 percent is not assignable, 
however, because during treatment visits and VA examinations, no 
medical professional noted that the Veteran's thoracolumbar spine 
was ankylosed, unfavorably or otherwise.  Moreover, the Veteran 
does not assert that, during flare-ups, his thoracolumbar spine 
becomes fixed in flexion or extension or any other position. 

B.  Extraschedular 

In certain circumstances, a claimant may be assigned a higher 
initial or increased evaluation on an extraschedular basis.  The 
question of whether such an evaluation may be assigned on such a 
basis is a component of a claim for a higher initial or increased 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an evaluation on an 
extraschedular basis in the first instance, when the question is 
raised either by the claimant, or reasonably by the evidence of 
record, the RO or Board must specifically decide whether to refer 
the claim to the Chief Benefits Director of VA's Compensation and 
Pension Service under 38 C.F.R. § 3.321 for consideration of the 
matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  This 
individual is authorized to approve the assignment of an 
extraschedular evaluation if the claim "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).

If the claimant or the evidence raises the question of 
entitlement to a higher initial or increased evaluation on an 
extraschedular basis, as a threshold matter, the Board must 
determine whether the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability are inadequate.  
This requires comparing the level of severity and symptomatology 
of the service-connected disability with the established criteria 
found in the rating schedule pertaining to that disability.  Thun 
v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria 
reasonably describe the level of severity and symptomatology of 
the disability, the disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is adequate 
and no referral is necessary.  Id.  If the criteria do not 
reasonably describe the level of severity and symptomatology of 
the disability, the disability picture is not contemplated by the 
rating schedule and the assigned schedular evaluation is 
inadequate.  The RO or Board must then determine whether the 
exceptional disability picture involves other related factors 
such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing 
norms", including "marked interference with employment" and 
"frequent periods of hospitalization".  Id.

In this case, the Veteran has raised the question of whether he 
is entitled to an increased evaluation on an extraschedular 
basis.  However, a referral is unnecessary and the Board need not 
determine whether the Veteran's low back disability picture 
involves other related factors such as those outlined in 38 
C.F.R. 3.321(b)(1).  The schedular criteria reasonably describe 
the level of severity of the Veteran's low back disability by 
contemplating not only the Veteran's low back symptomatology, but 
also how frequently the symptomatology manifests and the extent 
to which it hinders the Veteran's ability to function.   

C.  Conclusion 

The rating schedule is designed to accommodate changes in 
condition; therefore, the Veteran may be awarded a different 
evaluation in the future should his low back disability picture 
change.  See 38 C.F.R. § 4.1.  At present, however, the 
aforementioned evaluation is the most appropriate given the 
medical evidence of record.

The Board thus concludes that the criteria for entitlement to an 
increased evaluation of 60 percent for a low back disability are 
met.  In reaching this decision, the Board considered the 
complete history of the disability at issue as well as the 
current clinical manifestations and the effect the disability has 
on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2009).  


ORDER

An evaluation of 60 percent for L4-5 disc disease with an old 
compression fracture, postoperative, is granted subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.  


_____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


